DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-23, drawn to a handle assembly, classified in A61B2017/00367.
II. Claims 24-30, drawn to a retrieval device, classified in A61B17/22031.
III. Claims 31-35, drawn to a method for retrieving tissue, classified in A61B17/32056.
The inventions are independent or distinct, each from the other because:
Inventions Group III and Group II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used in materially different method such as instead of retrieving tissue, the retrieval device can be used for retrieving or repositioning a foreign object in a patient. 
Inventions Group III and Group I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In this case, the apparatus as claimed can be used in materially different method such as instead of retrieving tissue, the handle assembly can be used for operating an end effector to retrieve or reposition a foreign object in a patient.
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require In the instant case, the combination as claimed in Group II does not require the particulars of the subcombination as claimed in Group I because the combination does not require the drive wire having a diameter of less than 3 French and a shaft member extending from a proximal end to a distal end.  The subcombination has separate utility such as in combination with an end effector having a diameter of more than 3 French.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their
different classification;
(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries);

another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species. Applicant is required to choose only one of the following Species A-D and Subspecies a-b:
Species A. Figures 1-9, retrieval device 100
Species B. Figure 10, retrieval device 200
Species C. Figures 11-13, retrieval device 300
Species D. Figures 14, retrieval device 400
Subspecies a. Fig. 14, second actuator 410

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristic for each other identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species require a different field of search (e.g., search different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely to be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Oleg F. Kaplun on 03/31/21 a provisional election was made without traverse to prosecute the invention I, and Species A, Figs. 1-9, directed to claims 16-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 24-35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “104” and "105" have both been used to designate the drive wire, in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, US20150327878A1, herein “Chu” in view of Blommer, WO2019109060A1, herein “Blommer”.
Re. claim 16, Chu discloses a handle assembly 1102 ([0116], comprising: 
a drive wire 1142 (Fig. 10-11) extending from a proximal end to a distal end configured to be coupled to an expandable end effector 1106 (Fig. 10-11); 
a handle cannula 1146 (Fig. 12) extending from a proximal end to a distal end and configured to receive the drive wire 1142 (as shown in Fig. 13-14, drive wire 1142 is disposed within the handle cannula 1146) therethrough, the handle cannula 1146 including a crimped portion 1122 configured to crimp the handle cannula 1146 to the drive wire 1142 such ([0133], handle cannula 1146 having the crimpled portion 1122 for holding the drive member 1142; [0118], the drive member 1142 configured to transfer rotational forces from its proximal end to its distal end; Fig. 12 best figure to show the handle cannula 1146 does not have a circular shape); 
a shaft member 1141 extending from a proximal end to a distal end (proximal and distal end of the shaft member 1141, Fig. 12), the shaft member configured to slidably receive the handle cannula 1146 therethrough ([0138], the shaft member 1141 can slide over the handle cannula 1146), an inner profile of the shaft member 1141 sized and shaped to match the outer profile of the handle cannula 1146 (since the shaft member 1141 can slide over the handle cannula 1146, the inner profile of the shaft member must be sized and shaped to match the outer profile of the handle cannula 1146) such that rotation of the shaft member transfers torque to rotate the handle cannula, and outer profile of the shaft member being non-circular in shape (as shown in the Capture 1 below, the outer profile of the shaft member 1141 is non-circular in shape, [0131], the outer profile of the shaft member has various surface features which would include features that make the outer profile non-circular shape)); and 
an actuation assembly combination of 1108 and 1110 (Fig. 9, 1108 is disposed over the shaft member 1141) configured to slidably receive the shaft member 1141 therein (1108 and 1141 are slidable against each other [0131]), a distal end of the actuation assembly 1808 being coupled to a sheath 1104 sized and shaped to receive the drive wire and end effector 1106 therethrough (Fig. 9-11), the actuation assembly 1108 (best described in [0128]-[0130]) moveable between a proximal configuration in which the sheath is moved proximally to expand the end effector ([0130], the actuator moves in a proximal direction arrow “O” to withdraw the sheath 1104 to expand the end effector 1106) and a distal configuration in which the sheath is moved distally to retract the end effector ([0128]-[0129], the actuator moves in a distally direction arrow “C” to withdraw the sheath 1104 to expand the end effector 1106), the actuation assembly 1108 and 1110 including a rotation mechanism 1114 (Fig. 9) keyed to the outer profile of the shaft member 1141 such that rotation of the rotation mechanism 1114 transfers torque to rotate the shaft member (Fig. 9, and CAPTURE 2, 1109 is a portion of the actuation assembly 1108 that is wrapping around the shaft member 1141. [0130] the actuation assembly 1108/1110 is rotational). 
But Chu was silent about the drive wire having a diameter of less than 3 French.
However, Blommer teaches a similar device, in the same field of endeavor, for foreign body extraction, wherein the device includes an end effector (grasper 114), a handle assembly, and a drive wire (300, [0058]) which is a flexible drive wire made of resilient material and having a flexible diameter ranging between 0.79-1.59 mm (2.37 – 4.77 French). The drive wire 300 is composed of resilient material strong enough to endure the strains of pulling on a foreign body, and flexible enough to bend with the catheter to reach the extraction site.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive wire in Chu’s device with the flexible drive wire as taught and suggested by Blommer so that during the surgical procedure, the drive wire has the strength to endure the strains of pulling on a foreign body and flexible to bend the outer catheter and reach the extraction site.

    PNG
    media_image1.png
    229
    373
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    771
    media_image2.png
    Greyscale

Re. claim 17, Chu further discloses wherein the actuation assembly (combination 1108 and 1110, Fig. 9) includes a first actuation member 1108 and a second actuation member 1110, the first actuation member 1108 extending from a proximal end to a distal end coupled to the second actuation member 1110, the second actuation member 1110 extending from a keyed proximal end (1120 locked the second actuator into the first actuator, Fig. 12-14) to a distal end coupled to the sheath (Fig. 9-14, the distal end of the second actuator 1110 coupled to the sheath 1104 via the extension 1134), the second actuation member 1110 including the rotation mechanism 1118 ([0137], 1118 is a trigger wherein the user could exert rotational forces on the trigger). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Bloomer, further in view of Klieman, US5827323A, herein “Klieman”.
Re. claim 23, Chu discloses an end cap 1124 (Fig. 12) but Chu is silent about a monopolar plug, the monopolar plug configured to positively complete an energy circuit to the end effector when the actuation assembly is in the proximal configuration.
However, Klieman discloses a similar device (Fig. 1), having a handle assembly 2 that includes a monopolar plug 14 connected with a drive wire/elongate shaft 32 to provide electrical energy to the end effector (Col. 10, lin. 35-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu and Bloomer’s device to include the monopolar plug 14 as suggested and taught by Klieman in order to provide electrical energy to the end effector.
Allowable Subject Matter
Claims 18-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 18, the prior art fails to disclose or suggest a handle assembly comprises a drive wire, a handle cannula, a shaft member, an actuation assembly further comprises a first actuation member and a second actuation member AND the first actuation member includes a lumen separated into a proximal portion and a distal portion via a stop rib, the proximal and distal portions being open to one another via a hole in the stop rib sized and shaped to slidably receive the shaft member therethrough, the distal portion being open to a distal aperture configured to receive the keyed proximal end of the second actuation member.
Re. claims 19-22, they are allowable for ultimately depending from allowable claim 18. 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
Teague et al., US20040215212, Fig. 8A-C, discloses a retractable grasper having a handle 26, a drive wire 134, an actuation assembly 78, but lacks a handle cannula and shaft member.
et al., US20170143980, Fig. 6-9, discloses a delivery device having a handle 120, a drive wire 116, an actuation assembly 122, but lacks a handle cannula and shaft member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
/U.N.V./
Examiner
Art Unit 3771